       Case 3:19-cv-00395 Document 25 Filed on 11/16/20 in TXSD Page 1 of 4
                                                                            United States District Court
                                                                              Southern District of Texas

                                                                                 ENTERED
                                                                             November 16, 2020
                        UNITED STATES DISTRICT COURT
                                                                              David J. Bradley, Clerk
                         SOUTHERN DISTRICT OF TEXAS
                            GALVESTON DIVISION

 WESTCHESTER FIRE INSURANCE                §
 COMPANY,                                  §
                                           §
         Plaintiff.                        §
                                           §
 VS.                                       §    CIVIL ACTION NO. 3:19-CV-00395
                                           §
 DELYNN BURKHALTER,                        §
                                           §
         Defendant.                        §

                      MEMORANDUM OPINION AND ORDER

        In this breach of contract action, Westchester Fire Insurance Company

(“Westchester Fire”) contends that Defendant Delynn Burkhalter (“Burkhalter”) has failed

to comply with his indemnity obligations under an Agreement of Indemnity.

                                   BACKGROUND

        The facts are not in dispute.   Westchester Fire is a company that executes

performance and payment bonds. In May 2018, Westchester Fire provided a performance

and payment bond (the “Bond”) for a project between Kiewit Infrastructure South Co. and

the Tennessee Department of Transportation. To induce Westchester Fire to execute

bonds, Burkhalter Rigging, Inc., Burkhalter Specialized Transport, LLC, Burkhalter

Transport, Inc., and Burkhalter (collectively, “Indemnitors”) executed an Agreement of

Indemnity on March 25, 2009. In that agreement, the Indemnitors promised to exonerate,

indemnify, and keep indemnified Westchester Fire from and against any and all losses and

expenses that Westchester Fire has incurred or may incur by reason of having issued bonds
     Case 3:19-cv-00395 Document 25 Filed on 11/16/20 in TXSD Page 2 of 4




to any of the Indemnitors. The corporate entities have all filed for bankruptcy. Burkhalter

has not.

       After executing the Bond, Westchester Fire received payment bond claims and

incurred costs and expenses to investigate the claims. To date, Westchester Fire has

incurred a loss of $430,668.70, in addition to attorney’s fees and court costs associated

with claims against the Bond. Seeking to collect those sums, Westchester Fire filed this

breach of contract action against Burkhalter. Westchester Fire has now moved for

summary judgment.

                        SUMMARY JUDGMENT STANDARD

       Summary judgment is proper when there is no genuine issue of material fact. See

FED. R. CIV. P. 56(a). Westchester Fire’s summary judgment burden requires that it

produce evidence demonstrating that no factual dispute exists as to each element of its

breach of contract cause of action. See Fontenot v. Upjohn Co., 780 F.2d 1190, 1194 (5th

Cir. 1986) (“[I]f the movant bears the burden of proof on an issue, either because he is the

plaintiff or as a defendant he is asserting an affirmative defense, he must establish beyond

peradventure all of the essential elements of the claim or defense to warrant judgment in

his favor.”). “When the record taken as a whole could not lead a rational trier of fact to

find for the nonmoving party, there is no genuine dispute for trial.” Liberty Ins. Corp. v.

Dixie Elec., L.L.C., 637 F. App’x 113, 116 (5th Cir. 2015) (cleaned up).

                                       ANALYSIS

       The Indemnity Agreement provides that the “rights and liabilities of the parties [will

be] determined in accordance with the laws of the State of New York.” Dkt. 20-3 at 1.

                                             2
     Case 3:19-cv-00395 Document 25 Filed on 11/16/20 in TXSD Page 3 of 4




“[U]nder New York law, indemnity agreements are valid and enforceable, including their

provisions regarding attorney’s fees.” In re Oakwood Homes Corp., 394 B.R. 352, 356

(Bankr. D. Del. 2008). “Under New York law, there are four elements to a breach of

contract claim: (1) the existence of an agreement, (2) adequate performance of the contract

by the plaintiff, (3) breach of contract by the defendant, and (4) damages.” Ellington Credit

Fund, Ltd. v. Select Portfolio Servicing, Inc., 837 F. Supp. 2d 162, 188–89 (S.D.N.Y. 2011)

(internal quotation marks and citation omitted). Westchester Fire’s summary judgment

evidence establishes that there is no genuine issue of material fact with respect to any of

these elements.

       Burkhalter executed the Indemnity Agreement, Westchester Fire performed its

Bond obligations by investigating and resolving the Bond payment claims, and Burkhalter

failed to indemnify Westchester Fire for its loss.          The damages are undisputed.

Westchester Fire incurred $430,668.70 to resolve payment claims.             The Indemnity

Agreement specifically provides that Burkhalter’s indemnity obligations include

“attorney’s fees and expenses . . . which [Westchester Fire] shall at any time incur by reason

of its execution of any Bond.” Dkt. 20-3 at 1. Westchester Fire incurred attorney’s fees in

the amount of $41,189.31 and court costs in the amount of $794.00. All told, Westchester

Fire’s damages total $472,652.01.

                                      CONCLUSION

       Westchester Fire’s Motion for Summary Judgment (Dkt. 20) is GRANTED. It is

ordered that Westchester Fire is entitled to a Final Judgment against Burkhalter in the

amount of $472,652.01, together with post-judgment interest at the legal rate.

                                              3
Case 3:19-cv-00395 Document 25 Filed on 11/16/20 in TXSD Page 4 of 4




 SIGNED on this    day of November 2020.



                               ______________________________________
                                         ANDREW M. EDISON
                                 UNITED STATES MAGISTRATE JUDGE




                                 4
